Case 2:13-cv-05438-ERK-AYS Document 227 Filed 09/30/20 Page 1 of 1 PageID #: 4286




                                                                                             Bryan Freeman
                                                                                     Direct Dial: (612) 672-8375
                                                                                     bryan.freeman@maslon.com

  September 30, 2020

  VIA ECF ONLY

  Hon. Anne Y. Shields
  United States Magistrate Judge, Eastern District of New York
  100 Federal Plaza, P.O. Box 830
  Central Islip, NY 11722

  Re:       Moss v. First Premier Bank, No. 13-cv-5438 (E.D.N.Y.)

  Dear Judge Shields:

  First Premier Bank (“First Premier”) respectfully moves to adjourn the status conference
  currently scheduled to take place on October 8, 2020 at 10:30 a.m., as set forth in your text order
  of September 29, 2020, because counsel for First Premier has a motion hearing scheduled in a
  state court matter at the same time as the scheduled conference. The Parties have conferred and
  counsel for Plaintiff consents to the adjournment. The Parties have agreed to the following
  suggested dates and times:

           October 7, 2020, between 11 a.m. - 2 p.m.

           October 9, 2020, at any time before 12:30 p.m.

           October 13, 2020, between 1 - 3 p.m.

  The proposed adjournment would not affect any other scheduled dates, and there have been no
  prior requests for an adjournment of the conference.

  Respectfully,

  /s/ Bryan R. Freeman

  Bryan R. Freeman

  cc:       All Counsel of Record (via ECF)
